DETAILED ACTION
	Claims 1-6, 11, 19, 20, 23-25, 27-29, 31-33, 35, and 42 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-6, 11, 19, 20, 23-25, 27, and 28) along with an election of species in the reply filed on October 13, 2021 is acknowledged.  Claims 29, 31-33, 35, and 42 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the instant application.  As the elected specie has been found to be patentable, the search has been expanded to encompass where R1 is CN, R2 is phenoxy, L1 is methylene or fluoromethylene, and L2 is NRN1C(O).  Claims 3, 5, and 11 do not read on the searched subject matter, and are therefore withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Priority
The claim to priority as a 371 filing PCT/US18/56771 filed on October 19, 2018, which claims benefit of 62/663,105 filed on April 26, 2018 and 62/574,500 filed on October 19, 2017 is acknowledged and the instant application file.
Information Disclosure Statement
The Information Disclosure Statement filed on September 16, 2020 has been considered by the Examiner.
Improper Markush Grouping
In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of Formula I 
    PNG
    media_image1.png
    105
    310
    media_image1.png
    Greyscale
 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the structure does not have a constant core structure as the linker groups L1 and L2 can be variable in size and structure.  Therefore, there is not a single structural similarity wherein the common use flows from.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 19, 20, 23-25, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Base claim 1 and claim 27 contain many structures that are illegible, and therefore, the person of skill in the art would not know what structure is being excluded with respect to the proviso of base claim 1 or which structures are being claimed in claim 27.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 19, 20, 23-25, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry Entry 1898663-01-8 (Entered April 27, 2016).

    PNG
    media_image2.png
    121
    422
    media_image2.png
    Greyscale
, which reads on the claims where Z1 is O, L1 is methylene, L2 is NHC(O), RN1 and RN2 are H, X2-X4 are C, R1 is CN, m is 1, R2 is phenoxy, and n is 1.  See the structure.  With respect to claim 28, the compound would be in the presence of a gas including nitrogen, which is a pharmaceutically acceptable carrier for inhaled drugs.
Conclusion
	Claims 1, 2, 4, 6, 19, 20, 23-25, 27, and 28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626